Case 6:21-ap-00094-KSJ Doc1 Filed 05/28/21 Page 1 of 10

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA

 

ORLANDO DIVISION
IN RE: )
)
MILIND SHASHI BHARVIRKAR ) Case No.: 6:21-bk-00835
)
Debtor. ) Chapter 11
/ )
JOHN GLASSCOCK,
Plaintiff,
v. Adv. Proc. No.:
MILIND SHASHI BHARVIRKAR,
Defendant.
/

 

VERIFIED ADVERSARY COMPLAINT OBJECTING TO DEBTOR'S DISCHARGE
PURSUANT TO 11 U.S.C. § §523 OF THE BANKRUPTCY CODE

Plaintiff-Creditor JOHN GLASSCOCK, individually and derivatively on behalf of Priatek,
LLC (“Priatek’’), and for its Complaint against Defendant-Debtor MILIND SHASHI
BHARVIRKAR (hereinafter "Debtor"), respectfully alleges:
JURISDICTION
1, On February 26, 2021, the Debtor filed a voluntary petition (the "Petition") for relief under
Chapter 11 of Title 11 of the United States Code (the "Bankruptcy Code") in the United
States Bankruptcy Court for the Middle District of Florida, Orlando Division.
2. As of the date of this Complaint the Debtor has not been granted a discharge.
3. This Complaint is timely because the deadline to file a Complaint objecting to the Debtor's

discharge or to determine dischargeablility of a debt is May 28, 2021.

Page 1 of 10

 
10.

11.

12.

13.

14.

Case 6:21-ap-00094-KSJ Doc1 Filed 05/28/21 Page 2 of 10

This is an adversary proceeding in which the plaintiff-creditor is objecting to the Debtor's
discharge and is seeking a determination as to the dischargeability of the debt owed by the
Debtor under Bankruptcy Code § 523.
This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. § 1334 and
Bankruptcy Code § § 523 and 727.
This case is a core proceeding pursuant to 28 U.S.C. 157(b)(2)(D and 157(b)(2)(J).
PARTIES
Plaintiff is an individual who resides in Pinellas County, Florida.
Plaintiff, individually and derivatively on behalf of Priatek, is a creditor of the Debtor.
Defendant-Debtor is an individual and upon information and belief resides in Orange
County, Florida.
BACKGROUND
At all times material hereto, Debtor was an officer and owner of Priatek.
At all times material hereto, Respondent was the President (or officer), manager, board
member and controlling member of Priatek.
At all times relevant, Respondent was the President, controlling member and manager of
Priatek Executives, LLC, who was designated as manager of Priatek in the operating
agreement (“Operating Agreement”). A true and correct copy of the Operating Agreement
is attached hereto as Exhibit “A.”
Priatek Executives, LLC is a shell company and merely used as a facade and alter-ego for
Respondent and is not authorized to conduct business in the State of Florida.
At all times material hereto, Priatek Executives, LLC:
a. Was inadequately capitalized for the entire relevant time period it was allegedly the

manager of Priatek;

Page 2 of 10

 
15.

16.

17.

18,

19.

20.

Case 6:21-ap-00094-KSJ Doc1 Filed 05/28/21 Page 3 of 10

b. Had no assets other than units in Priatek;

c. Had no bank account;

d. Had no operating capital;

e. Was and is the alter-ego of Respondent;

f. Its corporate existence was disregarded by Respondent;

g. Was nothing more than a facade for Respondent;

h. Never sent an invoice to Priatek for services;

i. Never provided an accounting or statements of services rendered; and

j. Followed no corporate formalities.
Glasscock previously served a demand for arbitration, and in response, Respondent filed a
motion to stay arbitration in the Thirteenth Judicial Circuit, State of Florida. Glasscock then
filed a motion to compel arbitration.
The State Court entered an agreed order referring the matter to arbitration. A copy is
attached hereto as Exhibit “B.”
All conditions precedent to the filing of this action have been performed, have otherwise
occurred, or have been waived.

NATURE OF THE ACTION

This is a shareholder derivative action on behalf of Priatek, LLC, for breach of fiduciary
duty and waste.
The Plaintiffs have been damaged by Respondent’s violations of his duty of loyalty and
wasteful actions.
Priatek has no active board of directors and the Respondent was the sole remaining manager
of Priatek. It would be futile to send Respondent a pre-action demand to request the

Respondent to direct Priatek to bring an action against himself. Nevertheless, Glasscock

Page 3 of 10

 
21.

22.

23.

24.

25,

26.

27,

Case 6:21-ap-00094-KSJ Doci1 Filed 05/28/21 Page 4 of 10

sent a pre-action demand to Respondent demanding action be taken and payment be made.
A true and correct copy of the demand is attached hereto as Exhibit “C.” To the extent the
items stated herein in this Complaint are not encapsulated in Exhibit “C”, such demand
would be futile and impractical because Respondent was the sole manager and primary
wrongdoer and has acted in his own self-interest and with bias against Priatek.

Respondent served a response to the demand denying the claims and failing to take action
and failing to make repayment. A true and correct copy of the response is attached hereto as

Exhibit “D.”

COUNT I - NON-DISCHARGEABILITY OF PLAINTIFF'S JUDGMENT UNDER

SECTION 523(a)(4) OF THE BANKRUPTCY CODE
Plaintiff re-alleges paragraphs one through twenty-one, above, as if recited fully herein.
Bankruptcy Code § 523(a)(4), provides, in relevant portion:

(a) A discharge under section 727, 1141, 1192, 1228(a), 1228(b) or
1328(b) of this title does not discharge an individual from any debt --

(4) for fraud or defalcation while acting in a fiduciary capacity,
embezzlement, or larceny.

At all times relevant, Respondent was the President, board member or an officer of Priatek
and therefore owed Priatek a fiduciary duty of both loyalty and care.

At all times relevant, Respondent was a member of Priatek and therefore owed Priatek a
fiduciary duty of both loyalty and care.

Respondent also owed Priatek an obligation to engage in conduct that was in the best
interest of Priatek and to refrain from fraud and defalcation.

Respondent, as President, officer, member and managing member of Priatek, engaged in
conduct that: (1) breached his duty of loyalty and care, (2) was not in the best interest of

Priatek, (3) constituted fraud and defalcation, and (4) were in violation of the covenant of

Page 4 of 10

 
Case 6:21-ap-00094-KSJ Doc1 Filed 05/28/21 Page 5 of 10

good faith and fair dealing.

28. These actions include, without limitation, the following:

ao oP

Improper and unauthorized use of Priatek funds.

Improper and unauthorized base compensation for Respondent.

Improper and unauthorized salary increases for Respondent.

Numerous instances of company funds being used for Respondent’s personal
expenses.

Numerous instances of company funds being used for dinners, travel, some of which
have corresponding social media posts showing non-company related conduct.
Responsible for approximately $50,000.00 of company assets being auctioned off to
pay an approximate $2,000.00 debt, which forfeiture was not disclosed to investors.
Respondent sold personal membership units at a discount when the company was in
need of money and share could have been sold at a higher price to obtain capital for
the company.

Spent on average of $600,000.00/month when the company had no reasonable
expectation of success and no earnings.

Hired a master metal worker full time and bought forge equipment to make more
kiosks because the metal worker was the husband of Respondent’s hair stylist, who
was out of work.

Recklessly spent approximately $100,000.00 updating kiosks sitting dormant in a
warehouse with LED message boards that key personnel disapproved of, even the
consultant who works for Disney who was retained for advice.

Recklessly spent over $2,000,000.00 in manufacturing 275 kiosks, of which, less
than 75 were ever deployed, and all of which are currently sitting idle.

Failed to take the opportunity to get out of a lease at 200 Central Avenue when the
company had no earnings, but instead, sued the landlord to force another 4 years on
the lease that Priatek could not afford.

. Accepted and spent funds without executed subscription agreements, resulting in

needless legal costs and potential exposure to investors.

Failure to disclose payments for compensation on Form D filings with the SEC.
Creating a toxic and abusive environment including abusiveness towards key staff
and vendors, which caused the loss of key talent and created an atmosphere of fear
and intimidation that caused significant loss of productivity and morale;

Failure to ever provide the required financial statements to the members of Priatek,
even after specific requests from members.

Failure to respond to a lawsuit by a landlord leading to a $150,000.00 default
judgment and resulting in the assets of Priatek being held by the landlord.
Intentionally suppressing the formation of organizational resolutions which would
set out the roles and responsibility of the Board of Directors to direct the
management of Priatek. This was actively opposed and suppressed by Respondent
because he did not want any outside control over his lavish and reckless spending of
investor’s money.

Spending $54,000.00 to manufacture and ship kiosks from China, which included
shipping costs. Respondent failed to arrange delivery and those assets were forfeited
in China.

Page 5 of 10

 
29.

30.

31.

32,

33.

34.

35,

Case 6:21-ap-00094-KSJ Doci1 Filed 05/28/21 Page 6 of 10

t. Failed to remove assets that were being held by a landlord for nonpayment of rent
despite having the opportunity to do so. All of the remaining assets of Priatek were
forfeited to a creditor.

u. Respondent converted touchscreens, computers and other valuable equipment and
relocated them to his personal storage units.

v. Respondent sold a forklift owned by Priatek valued at approximately $11,000.00
and failed to account for the proceeds.

w. Openly soliciting investments from investors while at the same time knowing and
failing to disclose that the company had no chance of success,

The improper salary was taken by Respondent personally, and not through Priatek
Executives, LLC.

The misappropriated money, including the lavish vacations, dinners and other unauthorized
expenses were taken by Respondent personally, and not Priatek Executives, LLC.

The Respondent’s conduct wasted Priatek’s assets.

The conduct by Respondent further constitutes a breach of the implied covenant of good
faith and fair dealing, which is implied in the Operating Agreement.

Respondent is personally liable for the actions stated herein because they constitute fraud,
defalcation, willful misconduct, and gross negligence and otherwise violated his fiduciary
obligations to Priatek.

Further, the corporate form of Priatek Executives, LLC should be disregarded based on the
allegations contained herein because it is nothing more that Respondent’s alter-ego, and
part of a scheme to lure investment dollars to ultimately be siphoned off to Respondent
personally and because it would work an injustice, fraud and unfairness on the Claimants
should the corporate veil of Priatek Executives, LLC be upheld.

The preliminary amounts sought by Plaintiff are as follows:

$248,632.00 — amounts spent on personal items, 10/2016 — 12/2018.

$100,830.10 — amounts spent on personal items, 2009 - 2016

$11,000.00 — forklift

Page 6 of 10

 
36.

37.

38.

39,

Case 6:21-ap-00094-KSJ Doc1 Filed 05/28/21 Page 7 of 10

$194,510.00 — European vacations

$50,000.00 — abandoned equipment in warehouse

$54,165.00 — abandoned kiosks manufactured in China

$973,224.00 — unauthorized compensation and compensation increases

$1,632.361.10 — principal claim, plus interest, AAA fees, arbitrator fees and attorneys’ fees.
Respondent has a history of creating companies and using high pressure and convincing
sales tactics to lure investors into investing in the companies, with Respondent then
siphoning off the company money for his personal use and creating no value whatsoever for
investors. In fact, after receiving the demand from Glasscock, even though there is
absolutely no viable path forward for Priatek because the majority of its assets have been
seized, and Priatek has over one million dollars in payables, no employees, no office space,
no corporate headquarters, no money in the bank, and no earnings for over eighteen months,
on May 23, 2019, Respondent sends out an email to all of the investors who put their
money into Priatek attempting to convince them that somehow the company would be
viable in the future. The email is attached hereto as Exhibit “E.”

All or part of the debt owed to plaintiff is non-dischargeable as it is a debt for owed for

fraud and defalcation within the meaning of Bankruptcy Code § 523(a)(4).

COUNT II - NON-DISCHARGEABILITY OF PLAINTIFF'S JUDGMENT UNDER

SECTION 523(a)(2)(A) OF THE BANKRUPTCY CODE
Plaintiff re-alleges paragraphs one through twenty-one and twenty-four through thirty-six,
above, as if recited fully herein.
Bankruptcy Code § 523(a)(2)(A), provides, in relevant part:

(a) A discharge under section 727, 1141, 1192, 1228(a), 1228(b) or 1328(b)
of this title does not discharge an individual from any debt --

Page 7 of 10

 
40.

41.

42.

43,

44.

4S.

Case 6:21-ap-00094-KSJ Doc1 Filed 05/28/21 Page 8 of 10

(2) for money, property, services, or an extension of renewal, or refinancing
of credit, to the extent obtained by --

(A) false pretenses, a false representation or actual fraud, other than a
statement respecting the debtor's or an insider's financial condition.

Debtor obtained money, property and services from Priatek by false pretenses, false
representation and actual fraud.

All or part of the debt owed to plaintiff, is non-dischargeable as it is a debt for money,

-property, services or an extension, renewal, or refinancing of credit, that was obtained by

false pretenses, a false representation, or actual fraud within the meaning of Bankruptcy

Code § 523(a)(2)(A).

COUNT III - NON-DISCHARGEABILITY OF PLAINTIFF'S JUDGMENT UNDER

SECTION 523(a)(6) OF THE BANKRUPTCY CODE
Plaintiff re-alleges paragraphs one through twenty-one and twenty four through thirty six,
above, as if recited fully herein.
Bankruptcy Code § 523(a)(6), provides, in relevant part:

(a) A discharge under section 727, 1141, 1192, 1228(a), 1228(b) or 1328(b)
of this title does not discharge an individual from any debt --

(6) for willful and malicious injury by the debtor to another entity or to the
property of another entity.

Debtor willfully and maliciously injured Priatek by converting company funds and property
to his own use.

All or part of the debt owed to plaintiff, is non-dischargeable as it is a debt for willful and
malicious injury by the Debtor to Priatek.

WHEREFORE, plaintiff respectfully requests that this Court enter a Judgment in favor of

plaintiff determining that the debt is non-dischargeable under Bankruptcy code § § 523(a)(4),

Page 8 of 10

 
Case 6:21-ap-00094-KSJ Doc1 Filed 05/28/21 Page 9 of 10

523(a)(2)(A) and 523(a)(6), and granting such other and further relief as this Court may deem just
and proper.

Dated this 27th day of May, 2021.

JONES LAW GROUP

By:/s/ ROBERT S. JONES, U
ROBERT S. JONES, II, ESQ.
FBN: 725196

HEATH C. MURPHY

FBN: 85164

5622 Central Avenue

St. Petersburg, FL 33707
Phone No.: 727-571-1333
Fax No.: 727-573-1321
Primary E-mail: distribution@JLGtampabay.com
Attorneys for Plaintiff

 

Page 9 of 10

 
Case 6:21-ap-00094-KSJ Doc1 Filed 05/28/21 Page 10 of 10

VERIFICATION

STATE OF FLORIDA
COUNTY OF PINELLAS

Under penalties of perjury, | declare that I have read the foregoing Adversary Complaint
and that the facts stated in it are true

Executed this_2——-day of May, 2021

 

 

Page 10 of 10

 
